                         LINITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA


BRIAN HAYHURST, individually and           on
behalf of all others similarly situated,

              Plaintiff,                             Case   No. 1:19-cv-00657

vs.

KELLER WILLIAMS REALTY, INC.                A
Texas corporation,

              Defendant


               DEFENDANT'S MOTION TO DISMISS PLAINTIFF'S
                         AMENDED COMPLAINT

       Defendant,    Keller Williams Realty, Inc. ("KWR["), by and through            its

undersigned counsel, and pursuant to Rule 12(b)(6) of Federal Rules of Civil Procedure,

moves to dismiss Plaintiff Brian Hayhurst's Amended Class Action Complaint (the

"Complaint"). As set forth more particularly in the memorandum of law filed

contemporaneously with this motion, the Complaint fails     to state a claim upon which

relief can be granted and should be dismissed pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure.

       WHEREFORE, KWRI respectfully requests that this Court dismiss Plaintiffs

Complaint, with prejudice, and grant any other appropriate relief in its favor that this

Court finds equitable and just.




      Case 1:19-cv-00657-NCT-JEP Document 13 Filed 10/04/19 Page 1 of 3
 This the 4th day of October,2019.

                                     /s/ Caren D. Enloe
                                     Caren D. Enloe
                                     SMITH DEBNAM NARRON DRAKE
                                     SAINTSING & MYERS LLP
                                     NC State Bar No. 17394
                                     P.O. Box 176010
                                     Raleigh, NC 27619-6010
                                     Telephone : 919 -250-2000
                                     Facsimile: 919-250-2124

                                     Counselfor Defendant Keller Williams Realty,
                                     Inc.




Case 1:19-cv-00657-NCT-JEP Document 13 Filed 10/04/19 Page 2 of 3
                                  CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing document was

served electronically upon the following:

     Ted L. Johnson
     Ted Lewis Johnson Attorney atLaw
     P.O. Box 5722
     Greensboro NC 27435
     tedlewisj ohnson@tedlewisj ohns on. com
     Counselfor Plaintiff

     Stefan Coleman
     Law Offices of Stefan Coleman, P.A.
     201 S. Biscayne Blvd., 28th Floor
     Miami FL 33131
     C ouns e I for P I a int iff, P HV fo r thc o m in g


     Avi R. Kaufman
     Kaufman P.A.
     400 NW 26th Street
     Miami FL 33127
     kaufman@kaufmanp a. com
     Counselfor Plaintiff

      This the 4th day of October,2019
                                                        /.s/ Caren D
                                                                   Enloe
                                                       Caren D. Enloe
                                                       SMITH DEBNAM NARRON DRAKE
                                                       SAINTSING & MYERS LLP
                                                       NC State Bar No. 17394
                                                       P.O. Box 176010
                                                       Raleigh, NC 27619-6010
                                                        Telephone   :   919 -250-2000
                                                        Facsimile: 919-250-2124

                                                       Counsel for Defendant      Keller Williams
                                                       Realty, Inc.




      Case 1:19-cv-00657-NCT-JEP Document 13 Filed 10/04/19 Page 3 of 3
